                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



BRYCE FRANKLIN,

               Petitioner,

vs.                                                            No. CV 19-00450 JB/KRS


WARDEN HORTON, et al.,

               Respondents.


                         ORDER ON MOTION TO FILE RESPONSE

       THIS MATTER is before the Court on Petitioner’s Motion for Respondents to File a

Response (Doc. 5) filed by Petitioner, Bryce Franklin. The Court denies the Motion as premature.

       Because Petitioner is a prisoner proceeding pro se, the Court is obligated to conduct a

preliminary screening of the Petition.      See Rule 4 of the Rules Governing Section 2254

Proceedings. Whenever a prisoner brings a proceeding seeking habeas corpus relief, the Court is

obligated to screen the prisoner’s petition. Rule 4 states:

       If it plainly appears from the petition and any attached exhibits that the petitioner
       is not entitled to relief in the district court, the judge must dismiss the petition and
       direct the clerk to notify the petitioner.

Requests for service of process or for Respondents to answer are premature and unavailable prior

to the Court’s completion of its screening obligation. See Jones v. Bock, 549 U.S. 199, 213-214

(2007). If Petitioner’s Petition is not dismissed on initial screening, the Court will enter further

orders governing service of process and answers or responses by Respondents




                                                  1
      IT IS ORDERED that Petitioner’s Motion for Respondents to File a Response (Doc. 5) is

DENIED as premature.



                                         _____________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
